DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on December 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites the implied phrase “is described” which should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is further objected to because of the following informalities: reference number 100 has been defined as an embodiment, the modular fracking ball assembly and the measurement assembly.  Each reference number should only be defined using one term throughout the entirety of the specification.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: the second to last line should be amended to end with --and--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0316459 A1) (“Chen”) and in view of Araki (US 9,007,323 B2).
Referring to claims 1 and 10: Chen teaches a modular fracking ball assembly comprising:
a measurement assembly, the measurement assembly including:
a shell 32 having a substantially spherical shape with a first hemisphere 32b coupled to a second hemisphere 32a;
a pressure sensor 42 located inside the shell; and
a control module (the gauge) located inside the shell, the control module adapted to store measurements from the pressure sensor ¶ [0022];
an outer shell 30 encasing the measurement assembly.
Chen does not specifically teach the measurement assembly including a switch located inside the shell, the switch adapted to turn the control module on and off.  However, it is well known in the art for components to either go unused periodically or to be turned on and off.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly taught by Chen to include a switch inside the shell in order for the user to have control over when the control module is storing measurements.
Chen also does not specifically teach a vibratory motor located inside the shell, the vibratory motor adapted to provide haptic feedback.  Araki teaches a sphere 3 (column 8, lines 27-33) including a vibratory motor 102 located inside the sphere, the vibratory motor adapted to provide haptic feedback (column 8, lines 4-9), wherein the vibratory motor provides haptic feedback when the control module is turned on, inherently.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly taught by Chen to include a vibratory motor adapted to provide haptic feedback as taught by Araki in order to further modify the assembly to be able to collect more data.
Referring to claim 2: Chen teaches the shell 32 is manufactured from a non-magnetic material (see entire specification).
Referring to claim 4: Chen teaches the first hemisphere is connected to the second hemisphere.  Chen does not specifically teach the first hemisphere is electron beam welded to the second hemisphere.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly taught by Chen to include the first hemisphere is electron beam welded to the second hemisphere since it would only require a simple substitution of one known element (namely, a connection) for another to obtain predictable results.
Referring to claim 5: Chen teaches the outer shell includes a first hemisphere 30a and a second hemisphere 30b, the outer shell first hemisphere being removably coupled to the outer shell second hemisphere.
Referring to claim 6: Chen teaches the second hemisphere 32a includes a port 34 proximate a location of the pressure sensor providing fluid communication to the pressure sensor.
Referring to claim 7: Once modified as with claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen so that the switch is activated from outside the shell of the measurement assembly in order for the user to be able to control the switch from a surface location.
Referring to claim 8: Chen teaches the modular fracking ball assembly further includes a shock absorbing layer 48, 50 encasing the measurement assembly.
Referring to claim 9: Chen teaches a specific gravity of the modular fracking ball assembly is partially determined by the outer shell [0013].
Referring to claim 20: Chen teaches a modular fracking ball assembly comprising:
a measurement assembly including:
a non-magnetic (see entire specification) shell 32 having a spherical shape, the shell having been formed from two hemispheres 32a, 32b coupled together;
a pressure sensor 42 located inside the shell;
a control module (the gauge) located inside the shell, the control module adapted to store measurements from the pressure sensor [0022];
a shock absorbing layer 48, 50 surrounding the measurement assembly; and
an outer shell 30 encasing the shock absorbing layer and the measurement assembly.
Chen teaches the two hemispheres are connected.  Chen does not specifically teach two hemispheres coupled together via an electron beam welding process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly taught by Chen to include the two hemispheres coupled together via an electron beam welding process since it would only require a simple substitution of one known element (namely, a connection) for another to obtain predictable results.
Chen does not specifically teach the measurement assembly including a switch located inside the shell, the switch adapted to turn the control module on and off.  However, it is well known in the art for components to either go unused periodically or to be turned on and off.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly taught by Chen to include a switch inside the shell in order for the user to have control over when the control module is storing measurements.
Chen also does not specifically teach a vibratory motor located inside the shell, the vibratory motor adapted to provide haptic feedback.  Araki teaches a sphere 3 (column 8, lines 27-33) including a vibratory motor 102 located inside the sphere, the vibratory motor adapted to provide haptic feedback (column 8, lines 4-9), wherein the vibratory motor provides haptic feedback when the control module is turned on, inherently.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly taught by Chen to include a vibratory motor adapted to provide haptic feedback as taught by Araki in order to further modify the assembly to be able to collect more data.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CIEZOBKA et al. (US 2017/0335678 A1) teaches a smart frac plug comprising a frac ball, a pressure sensor [0033] and a data logger 12 controlled by a controller [0032].  GANSON (US 2022/0184463 A1) teaches a baseball 10 with sensors, including a pressure sense 22D, a processor 24 to store programming and control the ball [0036], and monitoring the vibrations of the ball [0077].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


12 December 2022